March 1, American Century Investments Statement of Additional Information American Century Municipal Trust High-Yield Municipal Fund Investor Class (ABHYX) Institutional Class (AYMIX) A Class (AYMAX) B Class (AYMBX) (closed) C Class (AYMCX) Long-Term Tax-Free Fund Investor Class (ACLVX) Institutional Class (ACLSX) A Class (MMBAX) B Class (MMDBX) (closed) C Class (ACTCX) New York Tax-Free Fund Investor Class (ANYIX) Institutional Class (ANYOX) A Class (ANYAX) C Class (ANTCX) Tax-Free Bond Fund Investor Class (TWTIX) Institutional Class (AXBIX) A Class (TWWOX) C Class (TWTCX) Tax-Free Money Market Fund Investor Class (BNTXX) This statement of additional information adds to the discussion in the funds’ prospectuses dated October 1, 2009 and March 1, 2010, but is not a prospectus. The statement of additional information should be read in conjunction with the funds’ current prospectuses. If you would like a copy of a prospectus, please contact us at the address or telephone numbers listed on the back cover or visit American Century Investments' Web site at americancentury.com. This statement of additional information incorporates by reference certain information that appears in the funds’ annual and semiannual reports, which are delivered to all investors. You may obtain a free copy of the funds’ annual and semiannual reports by calling 1-800-345-2021. ©2010 American Century Proprietary Holdings, Inc. All rights reserved. Table of Contents The Funds’ History 2 Fund Investment Guidelines 3 High-Yield Municipal Fund 3 Long-Term Tax-Free Fund and Tax-Free Bond Fund 4 New York Tax-Free Fund 4 Tax-Free Money Market Fund 4 Credit Quality and Maturity Guidelines 5 Fund Investments and Risks 7 Investment Strategies and Risks 7 Investment Policies 22 Temporary Defensive Measures 24 Portfolio Turnover 25 Management 25 The Board of Trustees 28 Ownership of Fund Shares 30 Code of Ethics 31 Proxy Voting Guidelines 31 Disclosure of Portfolio Holdings 33 The Funds’ Principal Shareholders 37 Service Providers 39 Investment Advisor 39 Portfolio Managers 42 Transfer Agent and Administrator 45 Sub-Administrator 45 Distributor 46 Custodian Banks 46 Independent Registered Public Accounting Firm 46 Brokerage Allocation 46 Regular Broker-Dealers 48 Information About Fund Shares 48 Multiple Class Structure 49 Buying and Selling Fund Shares 52 Valuation of a Fund’s Securities 53 Taxes 54 Federal Income Tax 54 Alternative Minimum Tax 56 Financial Statements 56 Explanation of Fixed-Income Securities Ratings 57 -1- The Funds’ History American Century Municipal Trust is a registered open-end management investment company that was organized as a Massachusetts business trust on May 1, 1984. From then until January 1997, it was known as Benham Municipal Income Trust. Throughout this statement of additional information we refer to American Century Municipal Trust as the trust. For accounting and performance purposes, the Long-Term Tax-Free Fund is the post-reorganization successor to the Mason Street Municipal Bond Fund. All references to fees and expenses paid by the Long-Term Tax-Free Fund prior to April 1, 2006, are for the fiscal year ended March 31, and represent amounts paid by the Mason Street Municipal Bond Fund. Each fund described in this statement of additional information is a separate series of the trust and operates for many purposes as if it were an independent company.
